Citation Nr: 0121321	
Decision Date: 08/22/01    Archive Date: 08/27/01

DOCKET NO.  98-12 024A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for a back disability.


REPRESENTATION

Appellant represented by:	Linda S. Burns, Attorney at 
Law


INTRODUCTION

The veteran served on active duty from November 1951 to 
November 1953.

In a June 1998 rating decision, the Department of Veterans' 
Appeals (VA) Regional Office (RO) in Montgomery, Alabama, 
denied the veteran's petition to reopen a claim for service 
connection for a back disability.  The veteran appealed the 
RO's decision to the Board.  The RO then reopened and denied 
the claim on the merits in a September 1999 supplemental 
statement of the case. 

In August 2000, the Board also found that new and material 
evidence had been submitted to reopen the claim for service 
connection for a back disability, and then denied the claim 
as not well grounded.  The veteran appealed the Board's 
decision to the United States Court of Appeals for Veterans 
Claims (formerly the U.S. Court of Veterans Appeals) (Court).  

In February 2001, counsel for the veteran filed an Unopposed 
Motion for Remand and to Stay Further Proceedings.  Counsel 
for the veteran moved the Court to vacate the August 28, 
2000, Board decision in light of the passage of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (Nov. 9, 2000), which eliminated the well-
grounded claim requirement for all claims seeking entitlement 
to veterans benefits.  See Karnas v. Derwinski, 1 Vet. App. 
308, 313 (1991).  An Order of the Court dated in February 
2001 granted the motion and vacated that part of the Board's 
decision that denied service connection for a back disorder.


REMAND

A remand is required for compliance with the notice and duty 
to assist provisions contained in the new law.  See Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  Although the Board sincerely regrets 
the additional delay, it is necessary to ensure that there is 
a complete record upon which to decide the veteran's claim so 
that he is afforded every possible consideration.

The veteran has reported that he strained his back while 
moving a barrel of kerosene in January 1953.  His service 
medical records reflect that x-ray studies of the lumbosacral 
spine in February 1953 showed a very sharp lumbosacral angle 
but no other evidence of abnormality.  It was noted on the 
October 1953 separation examination that he reported back 
pain since an accident in January 1953, but that an 
orthopedic work-up was negative.  Post-service medical 
records reveal evidence of a low back disorder, diagnosed as 
a herniated disc at L4-L5, in 1975.  

The veteran has not been accorded a VA examination.  To 
ensure that the duty to assist him has been fulfilled, he 
should be afforded a VA examination in order to obtain an 
opinion as to whether it is at least as likely as not that 
any current low back disorder had its onset during active 
service or is related to any in-service disease or injury.  
See VCAA, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-
98 (2000) (to be codified at 38 U.S.C. § 5103A(d)). 

Additionally, the veteran testified in May 1999 that he was 
seeing a VA doctor.  No VA treatment records have been 
obtained.  Accordingly, the RO should ensure that all of the 
veteran's VA treatment records have been associated with the 
claims file.  VA records are considered part of the record on 
appeal since they are within VA's constructive possession, 
and these records must be considered in deciding the 
veteran's claim.  See Bell v. Derwinski, 2 Vet. App. 611, 613 
(1992); see also VCAA, Pub. L. No. 106-475, § 3(a), 114 Stat. 
2096, 2097-98 (2000) (to be codified at 38 U.S.C. 
§ 5103A(c)).

The veteran's private treatment records from Charles W. 
Cross, M.D.; Walter R. Whitehurst, M.D. (Neurological 
Associates); Claudia J. McDonald, M.D.; Baptist Medical 
Centers; and Brookwood Hospital have been associated with the 
claims folder.  He has reported that his treatment records 
from Dr. H.S. Watkins and Dr. Carey Gwen are not available.  
He has also reported receiving treatment from Dr. Whitley in 
Cordova, Dr. White, and from chiropractors (see Transcript of 
personal hearing, dated July 19, 1984); however, there is no 
indication that any attempt has been made to retrieve those 
documents.  On remand, the RO should request that the veteran 
provide appropriate releases and then attempt to obtain the 
documents.  See Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 (2000) (to be 
codified at 38 U.S.C. § 5103A(b)). 

Accordingly, the case is hereby REMANDED to the RO for the 
following actions:

1.  Notify the appellant of the 
information and evidence needed to 
substantiate his claim and of what part of 
such evidence the Secretary will attempt 
to obtain on his behalf.  VCAA, Pub. L. 
No. 106-475, § 3(a), 114 Stat. 2096, 2096-
97 (2000) (to be codified as amended at 38 
U.S.C. § 5103(a)).  The notice should 
include informing him of the need for the 
following:

a.  a releases (showing the 
inclusive dates of treatment) for 
the veteran's complete treatment 
records from Dr. Whitley in Cordova, 
Dr. White, and from any 
chiropractors;

b.  the names, addresses, 
approximate dates of treatment, and 
appropriate releases for the 
treatment records of any additional 
private care providers who treated 
the veteran for any low back 
disorder from his separation from 
service to the present; and

c.  the names of any VA medical 
facilities at which the veteran 
received treatment or evaluation for 
any low back disorder, from 
separation from service to the 
present, and the approximate dates 
of such treatment.

2.  Request all private treatment records 
for which the appellant provides releases 
(that are not already of record), and 
associate with the claims file all VA 
treatment records of which he provides 
adequate identifying information.  

3.  If any development undertaken pursuant 
to information or releases provided by the 
appellant above is unsuccessful, undertake 
appropriate notification action, to 
include notifying the appellant what 
efforts were undertaken to develop the 
evidence, what records have been obtained, 
and what further action will be taken.  
VCAA, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, 2097-98 (2000) (to be codified 
at 38 U.S.C. § 5103A(b)). 

4.  Once the foregoing development has 
been accomplished to the extent 
possible, and the available medical 
records have been associated with the 
claims file, the RO should schedule the 
veteran for an appropriate VA 
examination.  The claims file and a copy 
of this remand must be made available to 
and reviewed by the examiner prior to 
the requested examination.  The examiner 
should indicate in the report that the 
claims file was reviewed.  All necessary 
tests should be conducted and the 
examiner should provide an opinion as to 
whether it is at least as likely as not 
that any current low back disorder had 
its onset during active service or is 
related to any in-service disease or 
injury.  The examiner must provide a 
comprehensive report including complete 
rationales for all conclusions reached.  

5.  Thereafter, review the claims folder 
and ensure that ensure that all of the 
foregoing development have been conducted 
and completed in full.  Specific 
attention is directed to the examination 
report.  Ensure that the medical report 
is complete and in full compliance with 
the above directives.  If the report is 
deficient in any manner or fails to 
provide the specific opinions requested, 
it must be returned to the physician for 
correction. 38 C.F.R. § 4.2 (2000); See 
also Stegall v. West, 11 Vet. App. 268 
(1998).

6.  Review the claims file and ensure that 
no other notification or development 
action, in addition to that directed 
above, is required by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475.  If further action is required, 
undertake it before further adjudication 
of the claim.

7.  Readjudicate the veteran's claim on 
appeal, with application of all 
appropriate laws and regulations, and 
consideration of any additional 
information obtained as a result of this 
remand.  If the benefit sought on appeal 
remains denied, the appellant and his 
attorney should be provided a supplemental 
statement of the case.  An appropriate 
period of time should be allowed for 
response.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter that 
the Board has remanded to the regional office.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  The purposes of this 
REMAND are to obtain additional information and comply with 
due process considerations.  No inference should be drawn 
regarding the final disposition of this claim as a result of 
this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	P.M. DILORENZO
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000). 



